COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  TIMOTHY FONSECA,                                              No. 08-19-00227-CR
                                                  §
  Appellant,                                                      Appeal from the
                                                  §
  v.                                                            243rd District Court
                                                  §
  THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                  §
  Appellee.                                                     (TC# 2018D02567)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF JULY, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.